OPINION ON MOTION FOR REHEARING
Appellant, Gloria Parker, asserts in her motion for rehearing that our disposition of this case prohibits a woman from raising the issue of the paternity of a minor child in a custody dispute arising from a divorce proceeding. We do not so hold.
At trial, Ricky Parker testified that he was the father of the child, J. Parker, the subject of the custody dispute. Gloria Parker did not expressly deny Mr. Parker’s paternity, either in her pleadings or at trial. Moreover, Mrs. Parker’s testimony at trial was that she had ‘one child with her first husband and one child with her second husband’, Ricky Parker. The mere fact that the birth of J. Parker occurred three weeks after the Parkers’ marriage and three months after the dissolution of Mrs. Parkers’ first marriage raised no presumption regarding the paternity of the child, in light of Mrs. Parker’s failure to offer any evidence at trial controverting the testimony that Ricky Parker was the child’s father.
Among the trial court’s findings of fact was the finding that the minor child, J. Parker, was a legitimate child of the marriage of Gloria Parker and Ricky Parker. The trial court’s findings will not be disturbed in the absence of strong evidence to the contrary. See Belford v. Belford, 682 S.W.2d 675, 677 (Tex.App.—Austin 1985, no writ). We hold only that the evidence regarding paternity supported the trial court’s finding that the parties were the parents of the minor child.
Appellant’s motion for rehearing is overruled.